COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re United Engineers, Inc.
Appellate case number:        01-22-00493-CV
Trial court case number:      2020-13994
Trial court:                  189th District Court of Harris County
      On July 7, 2022, relator, United Engineers, Inc., filed a petition for writ of
mandamus challenging two trial court orders, including: (1) a January 4, 2022 “Order
Granting In Part Plaintiff’s Traditional Motion for Partial Summary Judgment,” and (2) a
January 24, 2022 “Order Denying [Relator’s] Motion for Reconsideration of the [Trial]
Court’s Order Granting A Partial Summary Judgment as to the ‘Voiding’ of the 2019
Contract.”
       The Court requests a response to the petition for a writ of mandamus from real party
in interest, Byers Engineering Company. The response if any, is due no later than
twenty days from the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court

Date: ___July 14, 2022_____